
	

113 S1116 IS: Commuter Benefits Equity Act of 2013
U.S. Senate
2013-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1116
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2013
			Mr. Schumer (for
			 himself, Mr. Cardin,
			 Mr. Carper, Mr.
			 Menendez, Mr. Coons, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to equalize
		  the exclusion from gross income of parking and transportation fringe benefits
		  and to provide for a common cost-of-living adjustment, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Commuter Benefits Equity Act of
			 2013.
		2.Uniform dollar
			 limitation for all types of transportation fringe benefits
			(a)In
			 generalSection 132(f)(2) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 $100 in subparagraph (A) and inserting
			 $245,
				(2)by striking
			 $175 in subparagraph (B) and inserting $245,
			 and
				(3)by striking the
			 last sentence.
				(b)Inflation
			 adjustment conforming amendmentsSubparagraph (A) of section
			 132(f)(6) of the Internal Revenue Code of 1986 is amended—
				(1)by striking the
			 last sentence,
				(2)by striking
			 1999 and inserting 2013, and
				(3)by striking
			 1998 and inserting 2012.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			3.Clarification of
			 Federal employee benefitsSection 7905 of title 5, United States Code,
			 is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (2)(C) by inserting and after the semicolon;
				(B)in paragraph (3)
			 by striking ; and and inserting a period; and
				(C)by striking
			 paragraph (4); and
				(2)in subsection
			 (b)(2)(A) by amending subparagraph (A) to read as follows:
				
					(A)a qualified
				transportation fringe as defined in section 132(f)(1) of the Internal Revenue
				Code of
				1986;
					.
			
